               Case 4:17-cv-01268-JST Document 740 Filed 05/27/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA

      Case No: 4:17-cv-01268-JST
      Case Name: LivePerson, Inc. v. [24]7.ai, Inc.

                            TRIAL SHEET, EXHIBIT and WITNESS LIST

JUDGE:                               PLAINTIFF ATTORNEY:               DEFENSE ATTORNEY:
Jon S. Tigar                         Michael De Vries                  Darin Snyder
                                     Sharre Lotfollahi                 Melody Drummond Hansen
                                     Adam Alper                        William Bose
                                     Yungmoon Chang                    Sorin Zaharia

TRIAL DATE:                          REPORTERS:                        CLERK:
May 27, 2021                         Pamela Hebel                      Mauriona Lee
                                     Raynee Mercado

               DEF TIME
PLF NO.        NO. OFFERED          ID   ADM DESCRIPTION
                   8:02 am                   Court reconvened all parties and counsel are
                                             present.
                     8:03 am                 Matters discussed outside of the presence of the
                                             jury regarding exhibits.
                     8:08 am                 DTX 1067 will be added as an exhibit with
                                             redactions as specified by the Court.
                     8:12 am                 Demonstratives discussed (PTX 3.9 – PTX 3.13)
                     8:28 am                     Court is in recess.
                     8:49 am                     Jury present.
                     8:49 am                     Cross-examination of witness Robert LoCascio by
                                                 Mr. Snyder resumes.
               1239 8:50 am         X    X       LP’s Kryptonite Slide
               1151 8:52 am         X    X       LivePerson internal email dated 1/20/2014
               1174 8:55 am         X    X       LivePerson internal email dated 9/21/2014
544                  9:01 am        X    X       Form 10-K for year ending December 31, 2013
543                  9:04 am        X    X       Form 10-K for year ending December 31, 2014
               1189 9:08 am         X    X       Text thread from Hachoin to LoCascio dated
                                                 10/2/2015
               1111 9:11 am         X    X       LivePerson internal email with PowerPoint
                                                 attachments dated 7/26/2013
               1067 9:14 am         X    X       LivePerson internal email dated 7/6/2012
               1059 9:27 am         X    X       LivePerson internal email dated 2/28/2012
Case 4:17-cv-01268-JST Document 740 Filed 05/27/21 Page 2 of 3




1006 9:30 am    X   X      LivePerson internal email dated 12/9/2010
1097 9:35 am    X   X      LivePerson internal email dated 5/17/2013
     9:52 am               Redirect examination by Mr. De vries
     10:09 am              Jury excused.
1376 10:11 am   X          Matters discussed outside of the presence of the
                           jury. DXT 1376, previously identified to witness
                           only, is identified and added to exhibits.
     10:11 am              Court is in recess.
     10:28 am              Court is reconvened. Jury is present.
     10:29 am              Redirect examination by Mr. De vries resumes.
     10:35 am              Re-cross examination by Mr. Snyder.
     10:36 am              Redirect examination by Mr. De vries resumes.
     10:37 am              Witness excused.
     10:38 am   X   X      Plaintiff moves to admit exhibits PTX 30, 83, and
                           131. The Court grants the motion over no
                           objections.
     10:39 am              Deposition testimony of PV Kannan begins.
     11:03 am              Deposition testimony of PV Kannan ends.
     11:04 am   X   X      Plaintiff moves to admit exhibits PTX 139, 141,
                           275, 286, 287. The Court grants the motion over no
                           objections.
     11:05 am              Deposition testimony of Ravi Garikipati begins.
     11:28 am              Deposition testimony of Ravi Garikipati ends.
     11:28 am   X   X      Plaintiff moves to admit exhibits PTX 18, and 8.
                           The Court grants the motion over no objections.
     11:29 am              Deposition testimony of Craig Le Patourel begins.
     11:40 am              Deposition testimony of Craig Le Patourel ends.
     11:41 am              Witness Barry Lamm called to the stand and
                           sworn for testimony. Direct examination by Mr.
                           Alper.
     11:49 am   X          PTX 3.2 published as demonstrative to witness and
                           jury.
     11:57 am              Jury excused. Matters discussed outside the
                           presence of the jury.
     12:01 pm              Court is in recess.
     12:17 pm              Court is reconvened. Jury is present.
     12:17 pm              Direct examination by Mr. Alper resumes.
     12:17 pm   X          PTX 3.3 – 3.13 published as demonstratives to
                           witness and jury.
    Case 4:17-cv-01268-JST Document 740 Filed 05/27/21 Page 3 of 3




         1:02 pm    X          PTX 3.14 published as demonstratives to witness
                               and jury.
    1216 1:11 pm    X   X      Competitive Intelligence Draft for LivePerson
                               Sales Team
1        1:24 pm    X   X      Cover page of DRD (design requirements
                               document) for Captial One US Card Sales
         1:32 pm               Jury admonished and excused for the day.
         1:33 pm               Witness excused.
         1:40 pm               Court is in recess.
